 Case: 1:21-cv-00543-MRB-SKB Doc #: 5 Filed: 09/13/21 Page: 1 of 4 PAGEID #: 127




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

INA GROUP, LLC,

              Plaintiff,                           Civil Action No.1:21-cv-543

       vs.                                         Barrett, J.
                                                   Bowman, M.J.

NATHUBHAI PATEL, et al,

              Defendants.

                           REPORT AND RECOMMENDATION

       Defendant Denise Harrison filed a pro se Notice of Removal in this Court. Ms.

Harrison claims to be a party of interest in the sale of property owned by Plaintiff, Ina

Group, LLC that was subject to a foreclosure action in the Hamilton County Court of

Common Pleas. By separate Order issued this date, Ms. Harrison has been granted leave

to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. This matter is before the

Court for a sua sponte review of Ms. Harrison’s Notice of Removal and documents

submitted in support of removal to determine whether the Court has jurisdiction over this

matter. See 28 U.S.C. § 1915(e)(2)(B); Fed. R. Civ. P. 12(h)(3).

       For the reasons that follow, this matter should be remanded back to state court.

The statute creating diversity of citizenship jurisdiction provides that “district courts shall

have original jurisdiction of all civil actions where the matter in controversy exceeds the

sum or value of $75,000, exclusive of interest and costs, and is between ... citizens of

different States.” 28 U.S.C. § 1332(a). A defendant can remove an action from state court


                                              1
 Case: 1:21-cv-00543-MRB-SKB Doc #: 5 Filed: 09/13/21 Page: 2 of 4 PAGEID #: 128




to federal court if the federal court has original jurisdiction, including diversity of citizenship

jurisdiction, over the case. 28 U.S.C. § 1441(a). 28 U.S.C. § 1446(b) generally requires

removal within 30 days of service of the initial pleading. Furthermore under 28 U.S.C. §

1446(b)(2)(A), “[w]hen a civil action is removed solely under section 1441(a), all

defendants who have been properly joined and served must join in or consent to the

removal of the action.” Additionally, “[i]f at any time before final judgment it appears that

the district court lacks subject matter jurisdiction, the case shall be remanded.” 28 U.S.C.

§ 1447(c).

       A federal court must resolve any doubt concerning the propriety of removal in favor

of state court jurisdiction. See Shamrock Oil & Gas Corp. v. Sheets, 313 U.S. 100, 108–

09, 61 S.Ct. 868, 85 L.Ed. 1214 (1941) (calling for strict construction of statutes regulating

the jurisdiction of federal courts); H.R. ex rel. Reuter v. Medtronic, Inc., 996 F.Supp.2d

671, 676 (S.D.Ohio 2014). The defendant bears the burden of establishing that removal

was proper. Long v. Bando Mfg. of Am., Inc., 201 F.3d 754, 757 (6th Cir.2000); see also

Hayes v. Equitable Energy Res. Co., 266 F.3d 560, 572 (6th Cir.2001) (stating that

defendant must prove the amount in controversy for diversity jurisdiction).

        Here, Defendant Harrison seeks to remove an ongoing state court foreclosure

action. This Court lacks jurisdiction under the removal statutes to consider the state

foreclosure matter. See Bank of Am., NA v. Smith, No. 1:13CV598, 2013 WL 5521787,

at *2 (S.D. Ohio Oct. 3, 2013) (quoting Grable & Sons Metal Products, Inc. v. Darue Eng'g

& Mfg., 545 U.S. 308, 314, 125 S.Ct. 2363, 162 L.Ed.2d 257 (2005)). (Plaintiff's

foreclosure action was based solely on state law and did not require the resolution of any


                                                2
 Case: 1:21-cv-00543-MRB-SKB Doc #: 5 Filed: 09/13/21 Page: 3 of 4 PAGEID #: 129




“actually disputed substantial” federal issue.) Accordingly, as no basis for federal

jurisdiction exists, this court lacks subject matter jurisdiction.

        For the foregoing reasons, it is herein RECOMMENDED that this matter be

REMANDED to the Hamilton County, Ohio Court of Common Pleas. It is further

RECOMMENDED that the Court should certify pursuant to 28 U.S.C. § 1915(a) that for

the foregoing reasons an appeal of any Order adopting this Report and Recommendation

would not be taken in good faith and therefore deny Defendant Harrison leave to appeal

in forma pauperis.


                                                      s/Stephanie K. Bowman
                                                    Stephanie K. Bowman
                                                    United States Magistrate Judge




                                               3
 Case: 1:21-cv-00543-MRB-SKB Doc #: 5 Filed: 09/13/21 Page: 4 of 4 PAGEID #: 130




                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

INA GROUP, LLC,

              Plaintiff,                         Civil Action No.1:21-cv-543

       vs.                                       Barrett, J.
                                                 Bowman, M.J.

NATHUBHAI PATEL, et al,

              Defendants.

                                         NOTICE

       Pursuant to Fed. R. Civ. P. 72(b), any party may serve and file specific, written

objections to this Report and Recommendation (“R&R”) within FOURTEEN (14) DAYS of

the filing date of this R&R. That period may be extended further by the Court on timely

motion by either side for an extension of time. All objections shall specify the portion(s)

of the R&R objected to, and shall be accompanied by a memorandum of law in support

of the objections. A party shall respond to an opponent’s objections within FOURTEEN

(14) DAYS after being served with a copy of those objections. Failure to make objections

in accordance with this procedure may forfeit rights on appeal. See Thomas v. Arn, 474

U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir. 1981).




                                            4
